DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN 105244578 A).
In claim 1, Cao discloses in Fig. 7, a device, comprising: 
a first line (1); 
a second line including a first section (21) disposed on a first side of the first line (1) and a second section (22) disposed on a second side of the first line, the second side being opposite (as shown in Fig. 7) to the first side and the second section being separate from the first section by a distance (a distance between 21 and 22); and 
at least one bridge (41) electrically connecting an end of the first section (21) with an end of the second section (22) and extending across the first line (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. in view of Dupont et al.
In claim 6, Cao discloses the device of claim 1, except the device further comprising: a transmitter; and an antenna, wherein the first line, the second line, and the at least one bridge are electrically connected to the transmitter on a first end and to the antenna by a via on a second end opposite to the first end.
However, Dupont discloses in Fig. 1, a transmitter (11); and an antenna (13), wherein the first line, the second line, and the at least one bridge are electrically connected to the transmitter (11) on a first end and to the antenna (13) by a via on a second (out) end opposite to the first end.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a structure with the traditional metal waveguide high power capacity, low loss and low electromagnetic leakage characteristics, it is easy with the active device and passive device integration. filter, resonator, coupler, antenna passive structures based on the quasi TEM mode integrated waveguide structure.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 8,773,217) in view of Cao et al.
In claim 8, Dupont discloses in Fig. 1, an electronic device, comprising: 
an antenna (13); and 
a directional coupler (1) electrically connected to the antenna (1), except the directional coupler including: a first line; 
a second line including a first section disposed above the first line and a second section disposed beneath the first line, the second section being separate from the first section by a distance; and 
at least one bridge electrically connecting an end of the first section with an end of the second section by extending above or below the first line.
However, Cao discloses in Fig. 7 the directional coupler including:
a first line (1); 
a second line including a first section (21) disposed on a first side of the first line (1) and a second section (22) disposed on a second side of the first line, the second side being opposite (as shown in Fig. 7) to the first side and the second section being separate from the first section by a distance (a distance between 21 and 22); and 
at least one bridge (41) electrically connecting an end of the first section (21) with an end of the second section (22) and extending across the first line (1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a structure with the traditional metal waveguide high power capacity, low loss and low electromagnetic leakage characteristics, it is easy with the active device and passive device integration. filter, resonator, coupler, antenna passive structures based on the quasi TEM mode integrated waveguide structure.
In claim 9, Dupont in view of Cao discloses the electronic device of claim 8, wherein Dupont discloses the electronic device further comprising: a transmitter (11), wherein the directional coupler (1) is electrically connected to the transmitter (11) on a first end and to an antenna (13) by a via on a second end opposite to the first end (see Fig. 1).
Allowable Subject Matter
Claims 2-5, 7, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 appear to comprise allowable subject matter.

       Related Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Li et al. (US 8,330,552) teaches a sandwich strip coupled coupler implemented in a multi-layer substrate, such as a multi-layer printed circuit board. In one example, the sandwich strip coupled coupler includes a main arm having a first main arm section and a second main arm section disposed above the first main arm section, the first and second main arm sections being electrically connected together, and a coupled arm disposed between the first and second main arm sections, the first main arm section, the coupled arm and the second main arm section forming a sandwich structure.
Okabe (US 8,249,544) teaches a directional coupler with a high coupling per unit area and small variations in characteristic at manufacturing capable of achieving a high directivity easily and an RF circuit module provided with the directional coupler are achieved. A main-line is provided on a front surface of a multi-layer substrate, a ground plane is provided on a back surface of the multi-layer substrate. On an inner layer immediately under the main-line, two lines in parallel with the main-line are provided, and one line is provided on a layer closer to the ground plane than the two lines. By connecting the two lines and the one line with vias, a sub-line with a shape of a winding of a loop is formed. In the sub-line, a main component of a vector vertically penetrating the loop is horizontal with respect to the ground plane. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844